DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-12 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 12: Ineligible.
The claim recites an electronic device. The claim is directed to an apparatus, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of acquiring a virtual business object to be queried and a query condition corresponding to the virtual business object entered by a user; and acquiring corresponding information from a first storage space or a second storage space according to the query condition and sending the corresponding information in the form of a graph question and answer to the user, wherein the step of acquiring corresponding information from a first storage space or a second storage space according to the query condition and sending the corresponding information to the user comprises: when the query condition is a basic query condition, acquiring business basic information corresponding to the virtual business object from the first storage space, and sending the business basic information to the user; when the query condition is an evaluation query condition, acquiring business evaluation information corresponding to the virtual business object from the first storage space, and sending the business evaluation information to the user; when the query condition is a net value query condition, acquire business net value information corresponding to the virtual business object from the second storage space, and send the business net value information to the user, wherein the business net value information is updated regularly every day. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components such as processor and memory. That is, other than reciting these generic computer components, nothing in the claim precludes the limitations from practically being performed in the human mind. These limitations are directed to an abstract idea because they are activities that fall within the observation, evaluation, judgement or opinion of “mental processes” group (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of a processor and memory. The processor and memory in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Further, the step of linking, by a code identification, the first storage Neo4j space to the second storage MySQL space, is an extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components. These Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the step of linking, by a code identification, the first storage Neo4j space to the second storage MySQL space, was considered to be extra-solution activities in Step 2A, it is re-evaluates in Step 2B to determine if it is more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that linking, by a code identification, the first storage Neo4j space to the second storage MySQL space is anything but generic, Official Notice is hereby taken that the concept of using computer components to dynamically generating content based on some factors is well-understood, routine and conventional functions of a generic computer system. Accordingly, a conclusion that the steps of using computer components to dynamically generating content based on some factors is well-understood, routine and conventional activity is supported under Berkheimer option 4. 

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claim 1 recites a method claim equivalent of claim 12. This claim is similarly rejected under the same rationale as claim 12, supra.

Claims 5-9 and 16-20 further recite wherein before the step of acquiring a virtual business object to be queried and a query condition corresponding to the virtual business object, the method further comprises: acquiring business data information associated with the virtual business object from a specified data source; extracting, from the business data information, a business basic information, a business evaluation information and/or a business net value information corresponding to the virtual business object; storing the business basic information and the business evaluation information in the first storage space, and storing the business net value information in the second storage space; establishing a first mapping relationship between the business basic information and the business evaluation information and the virtual business object in the first storage space, and establishing a second mapping relationship between the business net value information and the virtual business object in the second storage space; according to the first mapping relationship, acquiring the business basic information corresponding to the virtual business object from the first storage space; according to the first mapping relationship, acquiring the business evaluation information corresponding to the virtual business object from the first storage space; according to the second mapping relationship, acquiring the business net value information corresponding to the virtual business object from the second storage space. 
These limitations further narrow the abstract idea, but are nonetheless still an abstract idea. Therefore, these claims are similarly rejected under the same rationale as claim 12, supra.

Claim 10 and 11 recites wherein the business data information comprises semi- structured data information and unstructured data information; performing structuring processing on the semi-structured data to obtain a processing result; acquiring the business basic information and the business net value information corresponding to the virtual business object according to the processing result; and extracting the business evaluation information from the unstructured data information by using a pre-configured rule character string.
These limitations further narrow the abstract idea, but are nonetheless still an abstract idea. Therefore, these claims are similarly rejected under the same rationale as claim 12, supra.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hrle et al. (USPAP 2016/0110439) in view of Wang (USPN 10,885,568) in view of Misquitta (“Data Migration between MySQL and Neo4j”; April 26, 2013) (hereinafter referred to as “Misquitta”).

Re claims 1 and 12: Hrle teaches an information acquisition method (and corresponding electronic device) comprising: acquiring electronic information (virtual business object) to be queried and a query condition corresponding to the information (virtual business object) (Examiner interprets virtual business objects according to the Spec. 0053, as funds, stocks, bonds or the like) ([0015], “collection of electronic information”); and acquiring corresponding information from a first storage space or a second storage space (Examiner interprets the first and second storages spaces as two distinct databases) according to the query condition and sending the corresponding information to a user ([0024]: two separate databases that can be independently queried based on the type of query, [0026]); wherein the step of acquiring corresponding information from a first storage space or a second storage space according to the query condition and sending the corresponding information to the user comprises: when the query condition is a basic query condition (first type of queries), acquiring business basic information corresponding to the virtual business object from the first storage space (source database), and sending the business basic information to the user; when the query condition is an evaluation query condition (first type of queries) , acquiring business evaluation information corresponding to the virtual business object from the first storage space (source database), and sending the business evaluation information to the user; when the query condition is a net value query condition (second type of query), acquire business net value information corresponding to the virtual business object from the second storage space (target database), and send the business net value information to the user ([0024], [0026]); wherein the business net value information is configured to be updateable ([0032]).

Hrle does not explicitly teach that the “electronic information” as virtual business objects (e.g. funds, stocks, bonds) as recited in the claims. 
However, these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited (i.e., electronic information Vs. virtual business object). The information collection, storage and querying steps would be performed the same regardless of the data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See MPEP 2111.05; In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability). See also Ex parte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hrle’s electronic information to include virtual business objects as recited in the claims, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

Hrle does not explicitly teach regular daily updates of the business net value information. However, it would have been an obvious matter of design choice to have such daily updates, since such a modification would have involved a mere change in the timing of the updates.  This is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Hrle does not explicitly teach displaying corresponding information on a user interface in a form of a graph question and answer. However, Wang teaches the concept of user entered query and display of graph question and answer (compared to fig. 2b of instant drawings) (figs. 4 & 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hrle’s to include this feature as taught by Wang for the obvious reason of enhancing the flexibility of the system/process.

Hrle does not explicitly teach linking, by a code identification, the first storage Neo4j space to the second storage MySQL space. 
Misquitta teaches this concept (see entire document).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hrle’s to include this feature as taught by Wang for the obvious reason of enhancing the flexibility of the system/process.

Re claims 5-9 and 16-20: Hrle teaches wherein before the step of acquiring a virtual business object to be queried and a query condition corresponding to the virtual business object, the method further comprises: acquiring business data information associated with the virtual business object from a specified data source; extracting, from the business data information, a business basic information, a business evaluation information and/or a business net value information corresponding to the virtual business object; storing the business basic information and the business evaluation information in the first storage space, and storing the business net value information in the second storage space ([0015], [0024], [0026]); establishing a first mapping relationship between the business basic information and the business evaluation information and the virtual business object in the first storage space, and establishing a second mapping relationship between the business net value information and the virtual business object in the second storage space; according to the first mapping relationship, acquiring the business basic information corresponding to the virtual business object from the first storage space; according to the first mapping relationship, acquiring the business evaluation information corresponding to the virtual business object from the first storage space; according to the second mapping relationship, acquiring the business net value information corresponding to the virtual business object from the second storage space ([0038][0052]).


Re Claim 10 and 11: Hrle does not explicitly teach wherein the business data information comprises semi-structured data information and unstructured data information; performing structuring processing on the semi-structured data to obtain a processing result; acquiring the business basic information and the business net value information corresponding to the virtual business object according to the processing result; and extracting the business evaluation information from the unstructured data information by using a pre-configured rule character string.
Official notice is hereby taken that the concept of performing structuring on semi-structure data, acquiring information according to the result of the structuring, and extracting information from unstructured data using rule character string, are old and well-known concept.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hrle to include these features for the obvious reason of enhancing the processing and functionality of the process/system.

Response to Arguments
Applicant's arguments filed 8/25/2022 with respect to the U.S.C 101 rejection have been fully considered but they are not persuasive.
Applicant argues that the display of corresponding information in the form of graph question and answer based on virtual business object entered in a user interface; and the specifics of the Neo4j and MySQL storage spaces, integrate the abstract idea into a practical application.
Examiner respectfully disagrees. As analyzed above, these limitations do not integrate the abstract idea into a practically application (please refer to updated analyses, supra).

Applicant’s arguments with respect to U.S.C. 103 rejection have been considered but are moot in view of the new ground of rejection.



  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hixon et al. (Learning Knowledge Graphs for Question Answering through Conversational Dialog, June 2015, pgs. 851-861) (Year: 2015).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629. The examiner can normally be reached Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691